Title: From Thomas Jefferson to Pardon Davis, 26 September 1823
From: Jefferson, Thomas
To: Davis, Pardon

Th J presents his compliments to mr Davis and his thanks for the book he has sent. that it is advisiable to make our young people acqd with the principles of our constn as soon as they are capable of comprehending them canot  be doubted. of the merit of the work sent he says nothing of course having found it necessary to lay it down as an unvaried rule to decline Etc as in lre of Sep. 20 to Thomas Earle.